Citation Nr: 1212453	
Decision Date: 04/04/12    Archive Date: 04/11/12	

DOCKET NO.  07-27 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to the severity of service-connected disabilities, for the period prior to November 14, 2006.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from September 1967 to August 1992. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Winston-Salem, North Carolina.  

A review of the record reveals that by rating decision dated in April 2007, the disability rating for the Veteran's heart disease was increased from 60 percent to 100 percent, effective from November 14, 2006.  The Veteran was also found to be entitled to special monthly compensation based on being permanently housebound from that same date.  

In addition to the heart disease and the PTSD, service connection is also in effect for right knee chondromalacia, rated as 10 percent disabling, residuals of right wrist fracture, rated as noncompensably disabling, left knee chondromalacia, rated as zero percent disabling, and restrictive lung disease, also rated as noncompensably disabling.  A combined rating of 100 percent has been in effect since November 14, 2006.  As a result of the award of the 100 percent evaluation, the issue of TDIU since November 14, 2006, is moot.  


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's PTSD has been manifested by severe symptoms resulting in significant difficulty in establishing and maintaining effective work and social relationships.  The appeal period began with the claim for service connection for this disorder, received July 12, 2006.

2.  The Veteran's PTSD has not been manifested by total occupational and social impairment at any time during the appeal period.

3.  The Veteran was unemployable from July 12, 2006, to November 13, 2006, because of his service-connected disabilities.    
CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD from July 12, 2006, are reasonably met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § § 4.1, 4.3, 4.7, 4.130, Code 9411 (2011).

2.  The criteria for TDIU from July 12, 2006 to November 13, 2006 are reasonably met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.340, 3.341, 4.16, 4.18 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2002) includes enhanced duties to notify and assist claimants in developing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) (2011).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The notice requirements apply to all elements of a service connection claim.  Those elements are:  1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The principal issue here is an initial rating issue, and the Federal Circuit Court has held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  The Board notes there has been essential compliance with the VCAA throughout the course of the appeal.  VA and private medical records have been associated with the claims file.  The Veteran has been accorded examinations by VA for rating purposes during the course of the appeal.  

With regard to the TDIU claim, the Board is granting the benefit since the date of the Veteran's claim in July 2006.  Entitlement to TDIU from November 2006 is moot because of the assignment of a combined disability evaluation of 100 percent for the Veteran's various service-connected disabilities as of November 14, 2006.  Accordingly, the Board finds that all necessary notification and development actions have been accomplished, and, therefore, appellate review may proceed.  

Increased Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for the rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

If the disability has undergone varying and distinct levels of severity through the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

Psychiatric disabilities are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130.

Pursuant to the general rating formula, a 50 percent rating is assigned when the psychiatric disability results in occupational and social impairment with reduced reliability and productivity due to such symptoms as:  Flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The next higher rating of 70 percent is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent schedular rating is assigned when there is total occupational and social impairment, due to such symptoms as:  Gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The criteria set forth in the rating formula do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Psychiatric examinations often include assignment of a Global Assessment of Functioning (GAF) score.  According to the 4th Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretation of the score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation at issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating to be assigned.  See 38 C.F.R. § 4.126(a).

A score of between 31 and 40 is assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) with major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; a child frequently beats up younger children, is defiant at home, and is failing at school).

A score of between 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Scores between 51 and 60 are indicative of moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Factual Background and Analysis

In weighing the lay statements of record as well as the medical treatment records, to include reports of VA rating examinations in 2006 and 2010, the Board concludes that the evidence supports the assignment of a 70 percent disability evaluation, but no more.  The disability has been essentially static during the entire appeal period, and, as such, an evaluation of 70 percent is for assignment since the date of the initial grant of service connection, that being July 12, 2006.  See Fenderson and Hart, supra.  It is noted that this is the date of the receipt of the claim for service connection of an acquired psychiatric disorder.  There was no prior document seeking this benefit.

In reviewing the evidence as it pertains to the Veteran's psychiatric status since 2006, the Board notes that, although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

The pertinent evidence of record includes a July 2006 statement from a private psychiatrist who indicated that he examined the Veteran in late June 2006.  This was received with the claim for benefits on July 12, 2006.  It was reported the Veteran had worked after service for five years in shipping and receiving and then for a building supply company for 15 years.  He had been unemployed for the past six months.  Current symptoms included nightmares, panic attacks about six times a week, easy startle reaction, hypervigilance, memory impairment, and infrequent socialization.  The physician stated that because of the impairment attributable to the PTSD, the Veteran was "moderately compromised" in his ability to sustain social relationships, and unable to sustain work relationships.  He considered the Veteran permanently and totally disabled.  Medications were prescribed and the Veteran was to be seen and afforded six weeks of medication monitoring and cognitive behavioral psychotherapy.  The Axis I diagnoses were chronic PTSD and chronic major depression.  There was no Axis II diagnosis.  The Veteran was given a GAF score of 35.

The Veteran was accorded a rating examination for his PTSD by VA in September 2006.  The claims file was reviewed by the examiner.  The Veteran again referred to similar symptoms, to include sleep difficulty, nightmares, anxiety, easy startle reaction, hypervigilance.  He had not had any psychiatric inpatient treatment.  He was continuing to see his private psychiatrist on a once monthly basis.  He stated that psychotropic medication helped sporadically.  He was not working, and said he last worked six months ago.  He was a dispatcher for a lumber yard and was there for 15 years, but quit because "his nerves were bad."  It was noted he also had heart problems and back difficulties.  

He was currently living by himself.  He took care of his own needs.  He stated he had only one friend and had limited recreational and leisure pursuits.  

On current examination it was noted the Veteran made poor eye contact.  He answered questions, but did not volunteer much information.  Mood was a bit tense, but cooperative.  Affect was appropriate.  He was properly oriented.  Memory appeared to be intact.  Insight and judgment appeared to be adequate.  

It was noted the Veteran was detached from others and was irritable, anxious, and easily startled.  He was less interested in social activities and had little interest in anything.  He was given an Axis I diagnosis of PTSD.  He was given a current GAF score of 52.

Additional pertinent evidence includes a report of a PTSD rating examination a PTSD rating examination accorded the Veteran by VA in February 2010.  The claims file was reviewed by the examiner.  The Veteran was continuing to see his psychiatrist for medication once every six months.  He was still taking medication and stated he was experiencing no side effects from the medication.  He was not involved in any group or individual therapy sessions and stated he did not believe the medication helped him at all.  The Veteran stated he had anxiety attacks about three times a week and these would be triggered by watching television and seeing war scenes from Iraq.  He also referred to anxiety and depression.  He also stated he failed to bathe or change his clothing due to depression and lethargy about 1 or 2 times a week.  He no longer drove anywhere because he would get lost and forget how to find places.  He stated this began in 2009 and persisted any time he went out in public.  His niece took him for his medical appointments.  He stated that his niece lived with him and this was his only social support or friendship.  She did all the cooking and cleaning for him.  Currently, general appearance was described as clean.  Speech was unremarkable.  His attitude was described as suspicious and irritable.  Affect was flat.  Orientation to person and place was intact, but not to time.  

With regard to sleep impairment, the Veteran stated he slept only two hours at night and used naps during the day to compensate.  He would get up and check doors and windows 3 to 5 times a night because of hypervigilance.  

As for impact on his activities of daily living, there were none with regard to toileting, self-feeding, and dressing.  However, there was moderate impairment with regard to household chores, grooming, and traveling.  The impairment was described as severe with regard to shopping, activity for sports purposes, and other recreational activities.  It was also described as severe with regard to driving.  Notation was also made of persistent reexperiencing of traumatic events, persistent avoidance of stimuli associated with traumatic events, persistent symptoms of increased arousal, restricted range of affect, insomnia, anger, and hypervigilance.  The Veteran also complained of poor focus when his anxiety peaked, and stated he had trouble maintaining sustained attention in both auditory and visual functioning.  He would forget details and had to ask what the examiner was talking about on two separate occasions on current examination.  

The Veteran was given an Axis I diagnosis of PTSD as well as major depressive disorder.  He was given a GAF score of 50.  The examiner made reference to panic attacks and memory functioning as being areas of concern.  The examiner stated the Veteran was likely to have "moderate to severe impairments in social, occupational and academic functioning as a result of conditions stated herein."

With regard to employment, the examiner stated the Veteran was unemployed and could not tolerate stress at a competitive workplace or frequent interactions with the general public without significant anger and frustration episodes.  

The examiner stated that with regard to reconciling the GAF score of 52 assigned in the 2006 exam reported above and the GAF score of 35 assigned by the private psychiatrist in July 2006, as well as the other evidence of record, he was "unable to reconcile discrepancies between previous GAF of private civilian provider and VA provider Form 2006 without resorting to undue speculation."

Despite the low GAF score accorded the Veteran by his private physician in 2006, the findings reported by that physician are not that significantly different from those reported by the VA examiners in 2006 and 2010.  The psychiatric findings over the years show deficiencies in various areas of functioning so as to warrant the assignment of the next higher rating of 70 percent for the entire appeal period, beginning July 12, 2006.  However, there is no showing at any time during the appeal period of total social and industrial impairment.  Reference has been made to continuing irritability, difficulty sleeping, nightmares, social isolation, anxiety attacks, memory concerns, and depression.  There is also some notation of the Veteran's neglecting his personal hygiene on at least a couple occasions each month.  The record also shows the Veteran has apparently been taking psychotropic medications over the years to help with control of his various symptoms.  Thus, the Board finds that the overall symptom picture more nearly approximates the criteria for a disability rating of 70 percent.

Referral for extraschedular consideration is not appropriate, because the schedular criteria are explicitly based on social and industrial impairment resulting from symptoms which, if not listed, are comparable to the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (1992).  Therefore, the rating criteria are adequate, and extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

TDIU

Total disability ratings for compensation purposes based on individual unemployability may be assigned when the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The essential inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to render him unemployable."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

An essential requirement for eligibility for TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, as in the instant case, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single incident or disabilities affecting a single body system will be considered as one disability for the purposes of one 60 percent disability rating or one 40 percent rating in combination.  38 C.F.R. § 4.16(a).

A 100 percent combined rating has been granted for the Veteran's service-connected disabilities from November 14, 2006.  This renders the question of a TDIU moot from that time.  However, the Board must determine whether the Veteran is entitled to a TDIU prior to November 14, 2006.  Based on review of the pertinent evidence of record, the Board finds that a TDIU is reasonably warranted from July 12, 2006.  That is the date of receipt of a communication from the Veteran in which he wanted to open a claim for service connection for PTSD based on a medical report from his private physician.  That report led to the eventual allowance of the claim for service connection for PTSD.  The Board notes that in the report itself, dated in July 2006, the Veteran's treating physician stated that the Veteran had not worked for the past six months.  The physician specifically stated, following evaluation, that because of the severity of the Veteran's service-connected PTSD, he was "unable to sustain work relationships.  Therefore, I consider him permanently and totally disabled and unemployable."  This comment was made even without consideration of the number of other service-connected disabilities the Veteran has, to include his heart disease which was rated as 60 percent disabling from April 2004 until November 13, 2006.  The Board sees no reason to disagree with the opinion of the private doctors.  Resolving all reasonable doubt in the Veteran's favor, the Board is satisfied that the service-connected disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment from July 12, 2006, the date of receipt of his claim for VA benefit to November 13, 2006.  




	(CONTINUED ON NEXT PAGE)



ORDER

A disability evaluation of 70 percent, but not more, for the Veteran's PTSD is granted from July 12, 2006.  

TDIU is granted, for the time frame between July 12, 2006, and November 13, 2006, subject to laws and regulations governing the payment of monetary awards.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


